DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the title is withdrawn in view of applicants’ submission of a replacement title.  

Claim Objections
The objection to claims 1-6 is withdrawn in view of applicants’ claim amendments.  

Drawings
The objections to the drawings are withdrawn in view of applicants’ amendments to the specification.  

Claim Rejections - 35 USC § 112
The preceding 35 U.S.C. 112(b) rejection of claims 1-6 is withdrawn in view of applicants’ arguments.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “first transmission” and “second transmission” in claims 1 and 2, respectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitations relating to the “first transmission” in claim 1 and the “second transmission” in claim 2 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “first transmission” or “second transmission” coupled with functional language “adapted to transmit the motion of said first motor to said first plurality of actuators” and “adapted to transmit the motion of said second motor to said second plurality of actuators,” respectively, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 2 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  A “transmission” is interpreted in light of at least Fig. 2 and ¶[0040], ¶[0046], and ¶[0052] of corresponding U.S. Patent Appl. Publ. No. 2021/0332498 as a mechanical device (63) which is capable of transmitting the motion of a motor to an actuator through the use of, for example, a belt or chain.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2003/0029381 to Michio Nishibayashi, et al. (hereinafter “Nishibayashi”) in view of U.S. Patent No. 3,958,664 to William V. Perkins (“Perkins”). 
Regarding claim 1, Nishibayashi teaches a reactor for epitaxial deposition (see, e.g., the Abstract, Figs. 1-4, and entire reference) comprising 
at least one susceptor with a disk-like portion adapted to directly or indirectly support one or more substrates (see, e.g., Figs. 1 & 4 and ¶¶[0022]-[0025] which teach a disk-like susceptor (4) adapted to support one or more substrates (10)), and 
an inductor with turns adapted to heat said disk-like portion and to be controlled by changing the position of the turns (see, e.g., Figs. 1 & 3 and ¶¶[0022]-[0032] which teach an induction coil (5) which is controlled by changing a position of the turns), the reactor comprising:
a first motor adapted to change the position of at least one first turn of said inductor as a result of its motion (see, e.g., Figs. 1 & 3 and ¶¶[0030]-[0048] which teach that a servomotor (34) is adapted to change the position of at least one turn of the induction coil (5) as a result of its motion),
a first plurality of translating actuators adapted to act on a corresponding plurality of points of said at least one first turn and causing translations thereof (see, e.g., Figs. 1 & 3 and ¶¶[0030]-[0048] which teach that a plurality of shafts (32) are adapted to act on a plurality of points on the induction coil (5) and cause it to translate).  
Nishibayashi does not explicitly teach a first transmission (63) adapted to transmit the motion of said first motor (61) to said first plurality of actuators (62).  However, since ¶¶[0030]-[0031] of Nishibayashi teach that each shaft is rotated in a forward or backward direction by the servomotor (34) this necessarily means there is a mechanical means for transmitting the motion of the servomotor (34) to each of the plurality of shafts (32).  Alternatively, in Figs. 1-4 and col. 3, l. 20 to col. 4, l. 2 as well as elsewhere throughout the entire reference Perkins teaches an embodiment of a hoist (10) comprised of columns (11) and (12) which support a vertically extending screw jack assembly in which a load bearing drive nut supporting a carriage assembly (14) is translated vertically by rotation of drive screws (19).  Each of the drive screws (19) is keyed at its lower end to a sprocket (20) and the pair of sprockets (20) are synchronously coupled together by a sprocket chain (21).  One of the drive screws (19) is rotated by means of a reversible motor (23) which is drivingly coupled with the drive screw (19).  Thus, when the motor (23) is energized the carriage assemblies (14) are raised or lowered in unison depending upon the direction of rotation of the motor (23).  Accordingly, a person of ordinary skill in the art would look to the teachings of Perkins and would readily recognize that simultaneous rotation and, hence, the raising or lowering of a plurality of shafts (32) in the system of Nishibayashi may be achieved using, for example, a sprocket chain which is connected to a drive sprocket on each shaft (32) as well as a drive sprocket on a single servomotor (34) such that each shaft (32) rotates at the exact same rate with the motivation for doing so being to provide a means for reducing the number of servomotors (34) required during operation and to provide the ability to simultaneously raise or lower more than one coiled region at the same rate in order to obtain symmetric changes in the amount of heating provided by the induction coil (5).  It is also noted that the teachings of Perkins relate to systems and methods for raising and lowering a lift using a rotating drive screw (19) and, hence, Perkins is considered to be reasonably pertinent to the problem to be solved.  
Regarding claim 2, Nishibayashi further teaches:  
a second motor adapted to change the position of at least one second turn of said inductor as a result of its motion (see, e.g., Figs. 1 & 3 and ¶¶[0030]-[0048] which teach that there are a plurality of servomotors (34) adapted to change the position of different turns of the induction coil (5)),
a second plurality of translating actuators adapted to act on a corresponding plurality of points of said at least one second turn and causing translations thereof (see, e.g., Figs. 1 & 3 and ¶¶[0030]-[0048] which teach that there are a plurality of shafts (32) adapted to act on a plurality of points on the induction coil (5) which necessarily means that there exists a second plurality of translating actuators adapted to act on a plurality of points on the induction coil (5) and cause it to translate).  
Nishibayashi does not explicitly teach a second transmission adapted to transmit the motion of said second motor to said second plurality of actuators.  However, as noted supra with respect to the rejection of claim 1, since ¶¶[0030]-[0031] of Nishibayashi teach that each shaft is rotated in a forward or backward direction by the servomotor (34) this necessarily means there are a plurality of mechanical means for transmitting the motion of the servomotor (34) to each of the plurality of shafts (32).  Alternatively, in Figs. 1-4 and col. 3, l. 20 to col. 4, l. 2 as well as elsewhere throughout the entire reference Perkins teaches an embodiment of a hoist (10) comprised of columns (11) and (12) which support a vertically extending screw jack assembly in which a load bearing drive nut supporting a carriage assembly (14) is translated vertically by rotation of drive screws (19).  Each of the drive screws (19) is keyed at its lower end to a sprocket (20) and the pair of sprockets (20) are synchronously coupled together by a sprocket chain (21).  One of the drive screws (19) is rotated by means of a reversible motor (23) which is drivingly coupled with the drive screw (19).  Thus, when the motor (23) is energized the carriage assemblies (14) are raised or lowered in unison depending upon the direction of rotation of the motor (23).  Accordingly, a person of ordinary skill in the art would look to the teachings of Perkins and would readily recognize that simultaneous rotation and, hence, the raising or lowering of separate groups of individual shafts (32) in the system of Nishibayashi may be achieved using, for example, a sprocket chain which is connected to a drive sprocket on each shaft (32) within the group of individual shafts (32) as well as a drive sprocket on another single servomotor (34) such that each shaft (32) within the group rotates at the exact same rate with the motivation for doing so being to provide a means for reducing the number of servomotors (34) required during operation and to provide the ability to simultaneously raise or lower more than one coiled region at the same rate in order to obtain symmetric changes in the amount of heating provided by the induction coil (5).  
Regarding claim 3, Nishibayashi does not explicitly teach that said first transmission and/or said second transmission consists of one and/or two belts or chains.  However, as noted supra with respect to the rejection of claims 1 and 2, Figs. 1-4 and col. 3, l. 20 to col. 4, l. 2 as well as elsewhere throughout the entire reference Perkins teaches the use of sprocket chain (21) to coordinate the rotation of opposing drive screws (19).  Thus, a person of ordinary skill in the art would look to the teachings of Perkins and would be motivated to utilize a sprocket chain (21) analogous to that taught by Perkins to transmit rotation of the servomotor (34) to the shaft(s) (32) since this would involve nothing more than the use of a known device according to its intended use.  
Regarding claim 4, Nishibayashi teaches that said inductor comprises a continuous conductor in a single elastic mechanical piece (see, e.g., Figs. 1 & 3 and ¶¶[0022]-[0032] which teach an induction coil (5) which is a continuous conductor in a single elastic mechanical piece).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishibayashi in view of Perkins and further in view of U.S. Patent No. 4,875,782 to Steve Fox (“Fox”). 
Regarding claim 5, Nishibayashi teaches detecting rotations of said actuators (see, e.g., Fig. 1 and ¶¶[0030]-[0031] which teach that a coil position control unit (35) controls the rotation direction and amount of the servomotor which necessarily means that there is a means for detecting its rotation and, hence, the rotation of the shaft (32)), but does not explicitly teach the use of a potentiometer.  However, in Fig. 1 and col. 5, ll. 11-57 Fox teaches an embodiment of an apparatus in which translation of a probe (26) is controlled by means of a motor (12) which rotates a driver gear (14) that, in turn, rotates a driven gear (22) which causes a screw segment (30) to move up or down depending on the direction of rotation.  A potentiometer (16) is also driven by the motor (12) and provides precise position measurement data as the probe (26) translates up and down.  Thus, a person of ordinary skill in the art would look to the teachings of Fox and would readily recognize that a potentiometer may be utilized as a means for tracking the up and down movement of the shaft (32) in the apparatus of Nishibayashi with the motivation for doing so being to provide a mechanism for precisely controlling the up and down movement of the shaft (32) such that the substrate temperature can be accurately controlled.  It is also noted that the teachings of Fox relate to systems and methods for raising and lowering a probe (26) using a drive screw (30) and, hence, Fox is considered to be reasonably pertinent to the problem to be solved.  

Response to Arguments
Applicants’ arguments filed November 18, 2022, have been fully considered but they are not persuasive. 
Applicants argue that Nishibayashi teaches individually adjusting the position of each coil and, consequently, an ordinary artisan would not collectively adjust a set of positions of the coil as per claim 1 since this would render Nishibayashi unsuitable for its intended purpose.  See applicants’ 11/18/22 reply, p. 9.  Applicants’ argument is noted, but is unpersuasive.  As explained at pp. 6-7 of the August 29, 2022, non-final Office Action, Perkins teaches a system and method in which a plurality of carriage assemblies (14) are simultaneously raised and lowered by means of drive screws (19) which are driven by a motor (23) and are coupled together by a sprocket chain (21).  This permits each carriage assembly (14) to be simultaneously raised and lowered at the same rate such that the desired object can be lifted or lowered while remaining level.  In this case the Examiner has provided a suitable motivation for an ordinary artisan to look to the teachings of Perkins and utilize a single transmission to simultaneously raise or lower at least two shafts (32) in the apparatus of Nishibayashi which are to (1) reduce the number of servomotors (34) required during operation (i.e., to simplify the setup) and to (2) provide the ability to simultaneously raise or lower more than one coiled region at the same rate such that symmetric changes in the amount of heating provided by the induction coil (5) are obtained in predetermined regions.  In this case the system of Nishibayashi is not rendered unsatisfactory for its intended purpose when modified according to the teachings of Perkins because it is still capable of adjusting the temperature across the surface of the susceptor by moving predetermined regions of the coil closer to or farther away from the susceptor.  This is evident from at least Fig. 1 of Nishibayashi which shows an embodiment in which the middle three induction coils (5) are positioned at the same height.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714